Citation Nr: 0111531	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  96 - 29 707	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of left ankle sprains, to include on 
an extraschedular basis.  

Entitlement to a temporary total (100%) disability rating 
under the provisions of  38 C.F.R. Part 4, § 4.30 (2000).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The record shows that a Board decision of October 1995 denied 
a rating in excess of 20 percent for postoperative residuals 
of left ankle sprains.  In December 1995, the veteran filed a 
motion for reconsideration of that determination.  His motion 
for reconsideration was denied in March 1996, and the veteran 
and his representative were informed of that action and of 
his right to appeal by Board letter of March 1996.  
Thereafter, the RO accepted the evidence and argument 
submitted by the veteran as a reopened claim for a rating in 
excess of 20 percent for postoperative residuals of left 
ankle sprains, and an initial claim of entitlement to a 
temporary total (100%) disability rating under the provisions 
of  38 C.F.R. Part 4, § 4.30 (2000).  Those claims were 
denied by the above-cited rating decision of April 1996. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected left ankle disability is 
principally manifested by complaints of pain, and clinical 
findings of a slight limp, a suggestion of laxity of the 
lateral ligament, and a marked limitation of motion, without 
ankylosis.  

3.  The service-connected left ankle disability does not 
present an unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  

4.  The claim for a temporary total disability rating based 
on convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30 prior to June 29, 1993, lacks legal merit.   

5.  The medical and other evidence of record does not 
establish that the veteran meets the criteria for extension 
of a temporary total disability rating under the provisions 
of  38 C.F.R. Part 4, § 4.30 on and after September 1, 1993.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of left ankle sprains, including on 
an extraschedular basis,  are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991), § 5103A(a)-(d), effective November 9, 
2000;  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (2000). 

2.  The claim of entitlement to assignment of a temporary 
total disability rating under the provisions of  38 C.F.R. 
Part 4, § 4.30 prior to June 29, 1993, is not legally 
meritorious.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(a) (West 
1991), § 5103A(a)-(d), effective November 9, 2000;  38 C.F.R. 
Part 4, § 4.30 (2000);  Sabonis V. Brown,  6 Vet. App. 426, 
430 (1994).  

3.  The criteria for entitlement to a additional period of 
temporary total disability rating under the provisions of  
38 C.F.R. Part 4, § 4.30 on and after September 1, 1993, are 
not met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(a) (West 
1991), § 5103A(a)-(d), effective November 9, 2000;  38 C.F.R. 
Part 4, § 4.30 (2000) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991);  38 U.S.C.A. § 5103A(a)-(d), effective November 9, 
2000.  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran; that he has been afforded a personal hearing before 
an RO Hearing Officer in August 1996, and that he underwent 
comprehensive VA orthopedic, neurologic, and radiographic 
examinations in connection with his claims in August 1997 and 
in May 2000.  On appellate review, the Board sees no areas in 
which further development might be productive, and finds that 
the RO has complied with the statutory obligation of VA to 
assist the veteran in the development of his claim under the 
provisions of  38 U.S.C.A. §  5107(a)(West 1991) and  
38 U.S.C.A. § 5103A(a)-(d), effective November 9, 2000.  

I.  The Evidence

The service medical records show treatment of the veteran for 
a left ankle injury in December 1973 and in June 1979.  On VA 
examination in March 1980, no deformity, edema, redness or 
swelling of the ankle was found, a full range of ankle motion 
was present, and strength was mildly diminished in 
dorsiflexion and plantar flexion.  In May 1980, the RO 
awarded service connection for a left ankle disability, and a 
10 percent rating was assigned.  

VA outpatient records show that in January 1991, the veteran 
was seen for complaints of left ankle pain.  Tenderness was 
noted over the talofibular ligament, without evidence of 
swelling, and dorsiflexion was to 15 degrees and plantar 
flexion was to 40 degrees.  X-rays showed a 5 millimeter 
posterior spur at the left os calcis, while the ankle joint 
was normal.  Treatment in 1991 included injections of 
lidocaine, use of air splints and prescription medication.  
In March 1991, no instability was found, and a Magnetic 
Resonance Imaging (MRI) of the left ankle revealed 
unremarkable components, the lateral and medial collateral 
ligaments were normal, there were no abnormalities of the 
tarsal tunnel components, and there was no evidence of edema 
or fluid in the ankle joints; and the ankles were perfectly 
symmetrical.  Stress X-rays of the left ankle in September 
1991 disclosed no lateral laxity.  

In a June 1991 letter from Dr. S., a private orthopedist, to 
the Employment Standards Administration of the Office of 
Workers' Compensation in Chicago, Illinois, he reported that 
the veteran had been treated for carpal tunnel syndrome of 
the right wrist and for ankle pain after standing on his feet 
for prolonged periods, as well as having arthritis of the 
ankle.  He attributed the carpal tunnel syndrome to sorting 
mail.  VA also received a copy of an evaluation by a physical 
therapist which was undated and reported that the veteran 
could work 8 hours a day.  A document from the United States 
Department of Labor was also submitted which noted an October 
1990 injury and listed dates for leave-buy-back.  Clinical 
records from Dr. S., dated from August 1991 to November 1992, 
show that the veteran was seen in August, November, and 
December 1991, and in February, May, and July 1992 for 
follow-up after a carpal tunnel release procedure.  

A November 1991 letter from St. Joseph's Medical Center to 
Dr. S. related an assessment of the veteran, which included a 
finding that the veteran had decreasing ankle dorsiflexion 
and plantar flexion and slightly decreased weight on the left 
lower extremity as well as some balance difficulty.  Also 
discussed were other complaints, the most frequent noted to 
be right hand, wrist and forearm pain during lifting, 
carrying and writing following a carpal tunnel release 
procedure.  

In a February 1992 letter, Dr. S. indicated that he had 
reviewed a job description for a partsman at an automobile 
dealer, and felt that such would be very appropriate for the 
veteran.  He reported that the veteran's only complaint was 
fatigue and stiffness in his hand following a carpal tunnel 
release procedure, and the veteran was approved for full-time 
work.  

An April 1992 Vocational Rehabilitation Report, covering the 
period from February to April 1992, showed that the veteran 
was medically stable; that he had no future appointments; and 
that he agreed that he was medically able to begin work.  In 
addition, he made A's in two computer and mathematics classes 
taken at Brainerd Technical College.  

Private treatment records from Dr. S., dated in May 1992, 
show that the veteran complained that his ankle bothered him 
when walking on uneven ground, and in July 1992 crepitus was 
noted on flexion and extension, otherwise unchanged.  

A June 1992 Vocational Rehabilitation Report, covering the 
period from April to June 1992, showed that the veteran was 
doing well in his new job; that his employment was physically 
appropriate; that he utilized a stool at times to reduce 
standing; and that he needed a ladder and work boots.  There 
were indications of misunderstanding between the veteran and 
his employer as to periods of vacation.  In June 1992, he was 
provided a 5-foot ladder for work, and high lace-up boots 
with arch supports that accommodated hard surfaces.  

An October 1992 Vocational Rehabilitation Report, covering 
the period from August to October 1992, showed that the 
veteran was getting along well with a stool and a ladder, but 
complained that his knee bothered him toward the end of the 
day.  The veteran was shown to be recovering from an August 
1992 stress fracture of the right foot after his left knee 
buckled on stairs while on his parts route.  He indicated 
that there might currently be a little too much standing and 
walking in his job, and it was indicated that he might begin 
spending more time driving a truck and distributing auto 
parts.  

Treatment records from Dr. S., dated in October 1992, show 
that the veteran indicated that he was working full time, and 
complained of pain in his right heel, left ankle, and right 
and left knees, as well as giving way of the left knee.  
Examination disclosed plantar fasciitis, pain in the peroneal 
tendons of the left ankle, a positive patellar grinding sign, 
bilaterally, with parapatellar pain, and a 1+ effusion.  X-
rays of the knees revealed a popliteal cyst on the right and 
notching of the left patella; while X-rays of the left ankle 
and heel were unremarkable.  

A report of VA examination, conducted in October 1992, cited 
the veteran's statement that due to pain in the left ankle, 
he left his job in the post office and was working part-time 
as a truck driver.  Examination disclosed tenderness below 
the lateral malleolus with no gross deformity or swelling of 
the ankle joint, and no evidence of crepitus.  Range of 
motion showed mobility of 20 degrees, medially and laterally.  
Dorsiflexion was to 5 degrees, plantar flexion was to 50 
degrees, and conversion was to 40 degrees.  X-rays showed 
radiographic abnormality, and the diagnosis was recurrent 
left ankle sprain, worse since 1990.  

A November 1992 Vocational Rehabilitation Report, covering 
the period from October to November 1992, showed that the 
veteran complained of being asked to work overtime; that he 
was being asked to stand for longer periods of time; and that 
he was going to see Dr. S. regarding his ankle complaints.  
It was determined that his employer desired to terminate his 
services because he failed to successfully complete his six-
month probationary period due to "incompatibility"; that 
five different sales managers and department heads had 
indicated dissatisfaction with  the veteran's attitude and 
his method of approach to his job; that he did not fit in 
with the other staff members as a team member; and that he 
did not have good  interaction with customers either face-to-
face or on the telephone.  The employer further stated that 
the veteran's physical disabilities or restrictions were not 
a factor, and that they were generally unaware of any 
physical problems.  The veteran's employment was terminated 
for reasons unrelated to the veteran's physical problems.  

Treatment records from Dr. S. dated in November 1992, show 
that the veteran continued to complain of heel and knee pain, 
with crepitation and limitation of knee motion, and crepitus 
and complaints of pain on flexion and extension of the left 
ankle.  His RA factor and sedimentation rate were all 
negative.  In a November 1992 letter, Dr. S. cited a recent 
examination of the veteran with findings of crepitus on 
flexion of the left ankle and left heel pain on palpation.  
He stated that the veteran was unable to work at that time 
due to pain and discomfort in his heel and knee brought about 
by walking, squatting and bending while at work.  Records 
dated in January 1993, show that the veteran was seen with 
complaints of pain, swelling and tenderness of the left 
ankle, with no evidence of abnormality on X-ray, and 
arthroscopy was recommended.  

In a February 1993 rating decision, the RO increased the 
evaluation for the veteran's postoperative residuals of left 
ankle sprains from 10 to 20 percent disabling, the rating 
being determined as analogous to marked limitation of motion.  

On June 29, 1993, the veteran underwent an arthroscopic 
synovectomy of his left ankle, with resection of the affected 
tissue.  There was no evidence of any other pathology, and 
the veteran was taken to the recovery room in stable 
condition.  On follow-up in July 1993, left ankle pain was 
markedly decreased and ankle exercises were recommended.  The 
veteran was given a note by Dr. S. that he was not to return 
to work until August 13, 1993, and in September 1993, he was 
cleared to return to work at his discretion.  X-rays of the 
left ankle were again normal.  

A rating decision of July 1993 granted a temporary total 
disability rating, effective June 29, 1993, and continuing 
until September 1, 1993.

A report of VA examination, conducted in October 1993, cited 
the veteran's complaints of pain in the left ankle after 
standing longer than an hour, walking 100 feet or lifting 
greater than 20 pounds.  He reported that the pain was 
aggravated by damp weather.  Examination elicited complaints 
of tenderness anterior to the left lateral malleolus, 
distally, while there was no evidence of swelling or 
deformity.  Range of motion of the left ankle was as follows: 
Plantar flexion was accomplished to 30 degrees; dorsiflexion 
to 0 degrees; inversion to 37 degrees; eversion to 0 degrees 
to the left and passive eversion to 30 degrees.  X-rays of 
the left ankle were reviewed and compared to those of October 
1992, and were found to disclose no bony abnormalities.  

In a November 1993 letter to the Department of Labor, the 
veteran requested temporary total benefits based upon ankle 
surgery and convalescence from June 29, 1993, to August 31, 
1993, and on certain dates in September and October 1993 
during which he alleged that his left ankle symptoms 
incapacitated him from working.  The veteran acknowledged 
that he did not seek medical attention on those days.  In a 
series of letters to the Department of Labor, dated in 
February, May, and September 1994, the veteran alleged that 
on certain dates in February, March, April, May, June, July, 
and August 1994, his left ankle symptoms incapacitated him 
from working, although he did not seek medical attention on 
those days.  The May 1994 letter contained an annotation by 
Dr. S. that the indicated dates were given to him by the 
veteran.  In letters directed to the Department of Labor, 
dated in January, April, August, and December 1995, the 
veteran asserted that on certain dates in September, October, 
November, and December 1994, and January, February, March, 
April, May, June, July, August, September, October, November 
and December 1995, his left ankle symptoms incapacitated him 
from working.  The veteran acknowledged that he did not seek 
medical attention or treatment on those days.

In a May 1994 letter, the veteran asserted that his left knee 
buckled in April 1994, and submitted a note from a private 
physician stating that he should "stay off his feet" for 4 
days.  

Private treatment notes from Dr. S., dated from November 1993 
to October 1995, show that the veteran was seen in October 
and November 1993 for complaints related to his left ankle 
and right carpal tunnel syndrome procedures; that he was seen 
in February 1994 for complaints involving his left ankle and 
carpal tunnel syndrome involving the right wrist; and that he 
was seen in May 1994 with complaints of pain after twisting 
his left knee.  In September 1994, he complained of left knee 
pain on motion, and parapatellar crepitus was found.  Left 
ankle dorsiflexion was to 10 degrees, plantar flexion to 30 
degrees, and eversion to 15 degrees.  Tenderness, swelling 
and crepitus was found at the right wrist over the first 
metacarpocarpal joint.  In January and April 1995, the 
veteran was seen for knee, wrist and hand complaints, and in 
January 1995 he was cleared for work.   
In August and October 1995, the veteran complained of left 
ankle pain and swelling, with pain on motion.  Examination 
revealed laxity of the lateral collateral ligament with 
tilting of the talus.  

Private treatment records from Dr. G., a private physician, 
dated in November 1995, cite an injury to the veteran's left 
knee in 1985, with re-injury in 1992 and again in August 
1995.  Examination disclosed tenderness posteriorly and 
medially below the knee cap, with a full range of motion 
except for lacking about 10 degrees of flexion.  There was no 
swelling or crepitus, and no masses were palpated.  The 
diagnosis was continued strain of [left] knee dating back to 
an injury in 1985.  

Records from Dr. S., dated in December 1995, show that the 
veteran continued to complain of pain and soreness in his 
left ankle, and snapping and giving way of the left knee.  
Instability of the lateral collateral ligament was noted, as 
well as a positive McMurray's sign.  

In a December 1995 letter, the veteran asserted, in pertinent 
part, that he had carpal tunnel surgery in July 1991, 
returned to work at the U.S. Postal Service on light duty 
from August to December 1991, when he was referred to KARR 
Rehabilitation Services for job placement outside the U.S. 
Postal Service.  After a Functional Capacity Assessment and 
aptitude test, he was employed on a full-time basis as a 
parts clerk and salesman at an auto dealer, beginning in May 
1992, but encountered  problems due to a stress fracture of 
the right foot when his left knee gave way while descending 
stairs at home.  He noted that he had previously sustained an 
on-the-job injury to his left knee while working for the U.S. 
Postal Service; that he had undergone removal of a dislocated 
cartilage in March 1988; that he had subsequently experienced 
several episodes of giving way of the left knee, including 
the incident in August 1992; that he believed that the 
"strenuous demands" of the new employment caused an 
increase in the frequency of giving way of the left knee; 
that treatment notes from Dr. S. suggested that he might have 
to reduce his hours; that he began to leave work early rather 
than request a sedentary job; and that he was terminated on 
October 12, 1992.  He called attention to his arthroscopic 
synovectomy of the left ankle in June 1993; that the 
operating surgeon released him to work in September 1993; 
that he had maintained a calendar of dates when he was 
physically incapacitated for work due to his left ankle 
disorder; and that his physician has concurred that he was 
incapacitated for work on those dates.  He further stated 
that he had become self-employed as of 
September 3, 1993, with a significantly reduced income, and 
that the documentation he had provided disclosed that his 
right ankle disability poses a marked interference with 
employability, with frequent periods of hospitalization, and 
that an extraschedular evaluation was warranted.  

A rating decision of April 1996 denied the veteran's claim 
for a rating in excess of 20 percent for postoperative 
residuals of left ankle sprains, and denied entitlement to a 
temporary total (100%) disability rating under the provisions 
of  38 C.F.R. Part 4, § 4.30 (2000).  The veteran appealed 
those determinations.   

In his Substantive Appeal, the veteran asserted that he was 
entitled to an increased rating for postoperative residuals 
of left ankle sprains because of instability of the ankle; 
that such instability caused increased motion beyond the 
range of normal, rather than less; that his instability of 
the left ankle was the main problem that prevented him from 
working in the field for which he is qualified; and that the 
records submitted showed his loss of time over the past six 
years.  In addition, the veteran asserted that he was 
entitled to a temporary total disability rating under the 
provisions of  38 C.F.R. Part 4, § 4.30 for an additional 
month because, even though his physician had cleared him to 
return to work, he did not feel able to go back to work.  

Records from Dr. S., dated in March 1996, show that the 
veteran wore a left knee brace and complained of numbness and 
tingling in his hand and an unstable left ankle.  In June 
1996, the veteran continued to complain of knee and hand 
pain, and was given quadriceps and bike exercises.  

At his personal hearing held in August 1996 before an RO 
Hearing Officer, the veteran offered testimony which 
essentially reiterated the matters set forth in his 
Substantive Appeal, including the symptoms and the industrial 
impairment stemming from his service-connected left ankle 
disorder.  He claimed entitlement to an extraschedular rating 
for his left ankle disability, acknowledging that his left 
ankle was not ankylosed and that he was in receipt of the 
maximum VA disability compensation payable for an ankle 
disability without ankylosis.  He testified that he could no 
longer perform a normal work schedule as he had from 1990 to 
the present date; that he was currently self-employed as a 
fishing guide and in providing snow plowing services [Blue 
Lakes Enterprises]; and that the use of his left ankle was 
not a critical factor in such employment.  He further related 
that he performed daily duties around his house, including 
house maintenance and ladders, then denied the ability to use 
a ladder, attributing such to his left ankle disability.  He 
asserted that he took anti-inflammatory medications, and 
called attention to the fact that he was issued special 
boots.  

In addition, the veteran testified that he sustained carpal 
tunnel syndrome and on-the-job injuries to his "knee, ankle 
and wrist" while employed at the U. S. Postal Service, and 
that he was placed in a parts counterman position at a car 
dealer which was "too much"; and that he continued to 
receive Workman's Compensation benefits for his right hand 
impairment.  He further testified that no further surgery was 
proposed with respect to his left ankle.  In response to 
being asked if he were seeking an extension beyond the two-
month temporary total rating granted following his 
hospitalization for arthroscopic synovectomy in June 29, 
1993, he responded in the negative, noting that his physician 
had released him to return to work.  Although he indicated a 
belief that he was entitled to a temporary total rating prior 
to June 29, 1993, the date of his left ankle surgery, he 
acknowledged that he knew of no basis upon which he was 
entitled to a temporary total rating prior to his left ankle 
surgery on June 29, 1993.  

During his testimony, the veteran submitted into evidence 
copies of unsigned letters from the veteran to the Department 
of Labor, dated in March and June 1996, showing certain dates 
on which he alleged total incapacitation due to his left 
ankle condition; and an August 1996 report of Functional 
Capacity Assessment from St. Joseph's Medical Center.  

The Functional Capacity Assessment of the veteran, conducted 
at St. Joseph's Medical Center in August 1996, cited the 
veteran's complaints of right thumb, wrist and hand cramping 
and tightness on fist closing and on repetitive exercises, 
and left ankle tightness and pain on activities involving 
stress to the left lower extremity, 

such as stairs, squat, carry, and repetitive foot motion, 
equal weight bearing on standing and a slightly decreased 
weight on the left lower extremity during gait activities.  
The examiner noted that the veteran demonstrated 
inconsistencies with heart rate variations, weights achieved, 
and pain behaviors, and that the numbers recorded were 
actually lower than his physical capabilities.  During left 
unilateral desk/chair lifting, the veteran bent and rotated 
his body over his left ankle, with no foot movement present, 
resulting in increased weight bearing on the left lower 
extremity, causing him to complain of increased pain and to 
terminate the activity.  He complained of increased left 
ankle discomfort on toe walking, heel walking, and braiding 
(cross-over ambulation) and in positions with the ankle out 
of neutral position, as well as fatigue and weakness during 
squatting and stair activity of 50 steps total ascending and 
descending.  The examiner recommended that the veteran engage 
in home stretching exercises of the left lower extremity to 
maximize range of motion and strength in his left ankle and 
knee, as well as to slightly modify his static standing and 
gait activities should he experience discomfort.  The veteran 
stated that the use of anti-inflammatory pain relieving 
medication was effective, and that "three or four beers" 
were very helpful in improving his sleep.  The examiner 
concluded that he anticipated a gradual improvement in 
tolerance to repetitive activities for the veteran's right 
upper extremity and left lower extremity.  

Copies of unsigned letter from the veteran to the Department 
of Labor, dated in March and June 1996, show that the veteran 
alleged that on certain dates in December 1995 and in 
January, February, March, April, May, and June 1996, he was 
totally incapacitated due to his left ankle condition.  No 
medical treatment or evaluation was reported on those days.  

A Hearing Officer's decision, dated in September 1996, cited 
the evidence and argument presented at the veteran's personal 
hearing, the applicable law and regulations, and denied the 
claims for a rating in excess of 20 percent for service-
connected postoperative residuals of left ankle sprains, and 
denied an additional period of payment at the temporary total 
disability rate based upon the veteran's hospitalization and 
convalescence following his June 29, 1993, arthroscopic 
synovectomy of the left ankle.  

The veteran subsequently submitted copies of his letters to 
Dr. S. and to the Department of Labor in which he asserts 
that he was totally incapacitated to work due to his left 
ankle condition on certain days in June, July, August and 
September 1996, although he was not seen at the clinic on any 
of those dates.  He further submitted a copy of pages 1012 
and 1013 of the Department of Labor's DICTIONARY OF OCCUPATIONAL 
TITLES, Vol. II, Fourth Edition (1991).  

In a September 1996 letter to the RO, the veteran took issue 
with the Board's decision of October 1995, asserting that the 
documented record showing difficulty in maintaining a regular 
work schedule, inability to be rehabilitated to employment of 
less physical demands, being placed in a no work status for 
seven months, requiring two months convalescence due to left 
ankle surgery; and being reduced to medium physical 
capabilities constituted evidence of marked interference with 
employability.  

A January 1997 letter to the veteran from the Department of 
Labor cited the veteran's date of injury as October 25, 1990, 
determined that his impairment rating was nine (9%) percent, 
and solicited additional medical evidence.  Additional 
clinical findings added to that letter by Dr. S. cited 
limitation of active dorsiflexion to 10 degrees, inversion to 
40 degrees, and eversion to 18 degrees.  There were no 
findings of ankylosis or additional impairment due to 
weakness, atrophy, pain or anesthesia.  

A March 1997 letter from a physical therapist at St. Joseph's 
Medical Center cited clinical findings of left ankle 
dorsiflexion of 10 degrees, passive flexion of 50 degrees, 
inversion of 40 degrees, and eversion of 18 degrees.  In 
addition, that letter cited the veteran's complaints of pain 
and his own evaluation of his physical capabilities, without 
objective confirmation.

A report of VA orthopedic examination, conducted in August 
1997, cited the veteran's history of left ankle sprains, his 
arthroscopic synovectomy in 1993, and reports of X-rays and 
MRI over the last five years, all of which were unremarkable. 
The veteran asserted that he walked with a limp, took Indocin 
or Motrin regularly, had pain on walking over uneven ground 
and difficulty in ascending stairs, and had episodes of pain 
and swelling in his left ankle once or twice a week.  The 
veteran walked with a slight limp.  Examination disclosed no 
deformity of the left ankle, and the veteran could walk on 
the edges of his feet, on the inner edges of his feet, and 
stand on heels and toes, although he complained of left ankle 
pain on toe standing.  Tenderness was noted slightly anterior 
and just distal of the left lateral malleolus, and there was 
a suggestion of laxity of the lateral ligament on forceful 
inversion of the foot on the ankle.  Dorsiflexion of the left 
ankle was to 10 degrees, plantar flexion was to 15 degrees, 
and he was reported to be unable to actively invert or evert 
his left ankle.  The assessment was chronic ankle pain and 
instability, probably secondary to recurrent ligamentous 
strain of the left ankle.  

Private treatment records from Dr. S., dated in September 
1996 showed that the veteran's ankle, knee, and wrist were 
unchanged; that he had parapatellar tenderness, and that he 
was to continue range of motion exercises.  In December 1996 
he was seen for numbness and tingling in his hand and 
crepitus on left knee motion, and was found to have a Baker's 
cyst of the left knee.  In January 1997, the veteran 
complained of multiple joint pain, including the left ankle, 
right wrist, and left knee, with findings of parapatellar 
tenderness and collateral ligament laxity.  He continued 
quadriceps exercises.  In April and July 1997, the left ankle 
and right wrist were unchanged, with crepitus on ankle motion 
and tingling in the right wrist.  In October 1997, the 
veteran was shown to have decreased pain in his left ankle 
and an increased range of motion.  Records dated in January 
1998, noted complaints of pain on ambulation and findings of 
crepitus on ankle flexion and extension, and the veteran was 
instructed to continue strengthening exercises.  In April and 
July 1998, the veteran was seen for left ankle and right hand 
complaints, with crepitus on ankle flexion, and pain, 
numbness, and difficulty in gripping with his right wrist, 
unchanged from past visits.  

A report of VA orthopedic examination, conducted in May 2000, 
cited the veteran's history of inservice left ankle sprains 
and arthroscopic synovectomy in 1993, the termination of his 
employment at the Post Office because of carpal tunnel 
syndrome and left ankle discomfort, and his statement that 
his left ankle disability was getting worse, particularly 
over the past two years.  The veteran related that he has 
some degree of ankle stiffness on waking in the morning, with 
minimal discomfort or tenderness unless he engages in more 
than usual activity.  He denied having any problems with 
chronic recurrent ankle sprains, but noted pain on more than 
usual activity.  The veteran alleged that he lost 5 to 10 
days per month from work due to left ankle pain, and that he 
was currently undergoing training to switch to a desk job.  
Examination disclosed that the veteran walked with a slight 
limp; and that he could walk on his heels.  Dorsiflexion was 
normal at 15 degrees, while plantar flexion was approximately 
normal at 40 degrees, inversion was to 30 degrees, and 
eversion was to approximately 15 degrees.  There was no 
evidence of swelling and no focal tenderness over the area of 
the lateral malleolus, the foot was warm with adequate 
pulses, and there were no obvious bony abnormalities of the 
left ankle.  X-ray studies disclosed mild degenerative joint 
disease with calcaneal spurs.  The diagnoses were status post 
ankle sprain in 1973, with chronic residual pain in the area 
of the malleolus on increased activity; and surgery for 
debridement with diagnosis of chronic synovitis. 

II.  Analysis

Entitlement to a Rating in Excess of 20 Percent for 
Postoperative Residuals of Left Ankle Sprains

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
postoperative residuals of left ankle sprains.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.1 through 
4.10 (2000).   Separate diagnostic codes identify the various 
disabilities.  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).

If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R.§ 4.7 (2000).  If the schedular evaluation is found 
to be inadequate, an extraschedular evaluation may be 
assigned if the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The record shows that the veteran reopened his claim for a 
rating in excess of 20 percent for postoperative residuals of 
left ankle sprains in December 1995, and subsequently sought 
additional benefits under  38 C.F.R. Part 4, § 4.30 (2000). 

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board is required to articulate in its decisions the 
reasons and bases for its findings and conclusions, to 
identify the evidence it finds credible and persuasive, and 
to state its reasons for finding evidence not to be credible.  
To that end, the Board will review portions of the 
evidentiary record with particularity.  

The record shows that since approximately November 1991, the 
veteran has pursued an increased rating for his left ankle 
disability, and has attributed essentially all of his 
industrial impairment, including the loss of his position at 
the Post Office, to that condition.  However, the record 
shows that the veteran has two other nonservice-connected 
disabilities that are productive of significant impairment of 
function, and that he tends to minimize the disabling effects 
of those conditions upon his industrial capabilities.  
However, the record shows that the veteran sustained an on-
the-job injury to his left knee while working at the U.S. 
Postal Service, and that he underwent removal of a dislocated 
cartilage in the left knee in March 1988.  In addition, the 
medical record establishes that the veteran developed carpal 
tunnel syndrome of the right upper extremity while working at 
the U.S. Postal Service; that his private orthopedist has 
specifically attributed that injury to sorting mail; and that 
he underwent carpal tunnel surgery in July 1991.  Upon his 
return from his carpal tunnel surgery, the veteran was placed 
on light duty from August to December 1991, was referred for 
rehabilitation in December 1991, and was terminated on 
October 12, 1992.  However, the medical record shows that 
normal and stress X-rays and MRI examinations of the left 
ankle in March and September 1991 revealed unremarkable 
components, the lateral and medial collateral ligaments were 
normal, there were no abnormalities of the tarsal tunnel 
components, there was no evidence of edema or fluid in the 
ankle joints; and the ankles were perfectly symmetrical.  

The evidence further shows that in February 1992, the 
veteran's private orthopedist reviewed a job description for 
a parts man at an automobile dealership, opined that such was 
appropriate for the veteran, indicated that the veteran's 
only complaint was residuals of carpal tunnel syndrome of the 
right hand, and indicated that the veteran was approved for 
full-time work.  During that employment, reports of 
Vocational Rehabilitation Report, covering the period from 
February to November 1992, showed that the veteran was 
medically stable; that he agreed that he was medically able 
to begin work; that he was doing well in his new job; and 
that his employment was physically appropriate.  Further, 
those reports showed that the veteran utilized a stool at 
times to reduce standing; that he was provided a 5-foot 
ladder for work, and high lace-up boots with arch supports 
that accommodated hard surfaces; and that he complained that 
his knee bothered him toward the end of the day.  In 
addition, those reports disclosed that he suffered a stress 
fracture of his right foot when his left knee gave way while 
descending stairs at home; that he 
complained of being asked to work overtime; that he was being 
asked to stand for longer periods of time; that his employer 
desired to terminate his services due to "incompatibility"; 
and that the veteran's physical disabilities or restrictions 
were not a factor in his termination.  

Treatment records from Dr. S., dated in October 1992, show 
that the veteran indicated that he was working full time, and 
complained of pain in his right heel, left ankle, and right 
and left knees, as well as giving way of the left knee.  
Examination disclosed plantar fasciitis, pain in the peroneal 
tendons of the left ankle, a positive patellar grinding sign, 
bilaterally, with parapatellar pain, and a 1+ effusion.  X-
rays of the knees revealed a popliteal cyst on the right and 
notching of the left patella; while X-rays of the left ankle 
and heel were unremarkable.  The Board notes that the 
veteran's right heel pain, bilateral knee disabilities, 
plantar fasciitis, and popliteal cyst are not service-
connected disabilities.  

A report of VA examination, conducted in October 1992, cited 
the veteran's statement that he left his job in the post 
office due to pain in the left ankle.  That assertion is 
incorrect and is contradicted by the medical evidence of 
record and the veteran's own statements.  

On June 29, 1993, the veteran underwent an arthroscopic 
synovectomy of his left ankle, and the surgeon noted that 
there was no evidence of any other pathology.  On follow-up 
in July 1993, left ankle pain was markedly decreased and 
ankle exercises were recommended, and in September 1993, X-
rays of the left ankle were normal. 

On VA examination in October 1993, tenderness was noted 
anterior to the left lateral malleolus, distally, while there 
was no evidence of swelling or deformity.  Range of motion of 
the left ankle was as follows: Plantar flexion was 
accomplished to 30 degrees; dorsiflexion to 0 degrees; 
inversion to 37 degrees; eversion to 0 degrees to the left 
and passive eversion to 30 degrees.  X-rays of the left ankle 
were reviewed and compared to those of October 1992, and were 
found to disclose no bony abnormalities.  

The record further shows that in November 1993, the veteran 
began sending letters to the Department of Labor in which he 
alleged that on certain dates between September 1993 and 
December 1995, his left ankle symptoms incapacitated him from 
working, although he was not seen for medical treatment on 
those dates.  The Board notes that a May 1994 annotation to 
one such letter, signed by Dr. S., cautioned that those dates 
were given to him by the veteran.  The medical evidence 
during that period revealed that the veteran was seen for 
multiple complaints related to his left ankle, his right 
carpal tunnel syndrome, a twisting injury to his left knee, 
parapatellar crepitus, and right wrist symptoms.  Further, a 
November 1995 letter from another private orthopedist shows 
that the veteran reinjured his left knee in 1992 and in 
August 1995, diagnosed as continued strain of left knee 
dating back to injury in 1985.  The Board finds that the 
veteran is not competent to evaluate his degree of disability 
stemming from his service-connected disability, or to 
distinguish symptoms of one disability from another.  
Accordingly, the Board is unable to accord probative weight 
to the veteran's lay opinions as to the degree of his 
industrial impairment on the dates indicated, or in his 
subsequent letters asserting incapacity for work on certain 
dates between December 1995 and September 1996.  Further, it 
is clear from the medical evidence that the veteran's 
impairment is and has been multifactorial in nature, and not 
attributable solely to his left ankle symptomatology, as 
claimed.  

The Board has considered the veteran's testimony at his 
personal hearing, and again notes the veteran's attempts to 
attribute all of his current industrial impairment to his 
left ankle disability.  However, the veteran testified that 
he was employed as a 
fishing guide and operated a business [Blue Lakes 
Enterprises] which provided snow plowing services; that he 
had performed a normal work schedule from 1990 to the present 
time; that the use of his left ankle was not critical to such 
employment; and that he performed daily maintenance duties 
around his house.  The Board finds that pursuit of such 
activities and employment tend to militate against a 
conclusion that the veteran is entitled to an increased 
rating for his left ankle disability.  

Further, the veteran submitted into evidence a August 1996 
Functional Capacity Assessment showing that he complained of 
right thumb, wrist and hand cramping and tightness on fist 
closing and on repetitive exercises, as well as left ankle 
tightness and pain on specified activities; and that the 
examiner noted that the veteran demonstrated inconsistencies 
in weights achieved and pain behaviors; and that the numbers 
recorded were actually lower than his physical capabilities.  
The veteran complained of increased left ankle discomfort on 
toe walking, heel walking, and braiding (cross-over 
ambulation) and in positions with the ankle out of neutral 
position, as well as fatigue and weakness during squatting 
and stair activity of 50 steps total ascending and 
descending.  However, the examiner recommended that the 
veteran engage in home stretching exercises of the left lower 
extremity to maximize range of motion and strength in his 
left ankle and knee, and to slightly modify his static 
standing and gait activities, noting that he anticipated a 
gradual improvement in tolerance to repetitive activities for 
the veteran's right upper extremity and left lower extremity.  

The copies of pages from the Department of Labor's DICTIONARY 
OF OCCUPATIONAL TITLES, Vol. II, Fourth Edition (1991) include no 
reference to the veteran or his particular disability, and a 
January 1997 letter to the veteran from the Department of 
Labor cited the veteran's date of injury as October 25, 1990, 
and determined that his impairment rating was nine (9%) 
percent.  The additional clinical findings added to that 
letter by Dr. S. cited limitation of active dorsiflexion of 
the left ankle to 10 degrees, inversion to 40 degrees, and 
eversion to 18 degrees.  There were no findings of ankylosis 
or additional impairment due to weakness, atrophy, pain or 
anesthesia.  

The Board has considered the findings reported on VA 
orthopedic examination in August 1997, but considers those 
findings inaccurate or representative of transitory 
exacerbation in view of the absence of similar findings 
elsewhere in the record, particularly in the above-cited 
report from Dr. S., in the March 1997 report from St. 
Joseph's Medical Center, and in the May 2000 report of VA 
orthopedic examination.

In this particular case, the most recent VA orthopedic 
examination shows that  the veteran's service-connected 
postoperative residuals of left ankle sprains are manifested 
by a slight limp and a suggestion of left ankle stiffness, 
with normal dorsiflexion to 15 degrees, and plantar flexion 
was approximately normal at 40 degrees.  Inversion was 
accomplished to 30 degrees, and eversion was to approximately 
15 degrees.  There was no evidence of swelling and no focal 
tenderness over the area of the lateral malleolus, the foot 
was warm with adequate pulses, and there were no obvious bony 
abnormalities of the left ankle.  There were no findings of 
muscle atrophy or wasting, loss of strength on left ankle 
motion, or sensory or reflex deficit of the left ankle.  
While degenerative joint disease of the left ankle was shown 
on X-ray in May 2000, the Board notes that previous X-rays of 
the left ankle were devoid of findings of degenerative 
changes or arthritis; that on arthroscopic synovectomy of the 
left ankle in June 1993, the surgeon noted that there was no 
evidence of any other pathology; and that X-rays of the left 
ankle in September and October 1993 were normal and without 
evidence of arthritic changes.  

VA's Rating Schedule provides that ankle disability may be 
rated on the basis of limitation of motion, and when such 
limitation is marked, a 20 percent rating, which is maximum, 
is assigned.  Moderate limitation of motion warrants a 10 
percent rating.  38 C.F.R. Part 4, § 4.71, Diagnostic Code 
5271 (2000).  Ankylosis (bony fixation) of the ankle, in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees, warrants a 30 
percent evaluation.  With plantar flexion less than 30 
percent, a 20 percent rating is assigned.  38 C.F.R. Part 4, 
§ 4.71, Diagnostic Code 5270 (2000).

In this particular case, the record shows that the veteran 
has historically had left ankle impairment which is 
consistent with marked limitation of left ankle motion, and 
that the currently assigned maximum rating of 20 percent is 
warranted under the provisions of  38 C.F.R. Part 4, § 4.71, 
Diagnostic Code 5271 (2000).  However, there is no evidence 
of ankylosis (bony fixation) of the left ankle in either 
plantar flexion or dorsiflexion, and an increased rating 
under the rating criteria for ankylosis is not warranted.  38 
C.F.R. Part 4, § 4.71, Diagnostic Code 5270 (2000).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (2000) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, as in this case, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in  38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

In this particular case, however, the record shows that the 
veteran tends to exaggerate the disabling manifestations of 
his left ankle disability, while downplaying his 
capabilities, and to address his primary focus and emphasis 
on his subjective complaints of pain while undergoing 
disability examinations.  Moreover, he has offered sworn 
testimony that he was employed as a fishing guide, operated a 
business which provided snow plowing service, performed a 
normal work schedule from 1990 to the present time, and 
performed daily duties around his house, and that the use of 
his left ankle was not critical to such employment.  

As noted, the Court has held that the Board has the duty to 
assess the credibility and weight to be given the evidence, 
but must provide reasons and bases for rejecting critical 
evidence, expert or otherwise.  The veteran's testimony does 
not support his subjective complaints of painful ambulation, 
pain on weight-bearing, functional loss due to pain, or 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of his left ankle joint.  Further, he has 
repeatedly misrepresented the cause of his loss of employment 
in October 1992, asserting, without basis, that the sole 
cause of his separation from the U. S. Postal Service was his 
service-connected left ankle disability, rather than his 
nonservice-connected carpal tunnel syndrome and postoperative 
residuals thereof, and left knee cartilage removal with 
ongoing postoperative residuals and intercurrent injuries.  
There is no medical or other evidence that the termination of 
his employment as an auto parts counterman in 1992 was 
occasioned by his left ankle disability.  Further, the 
January 1997 letter to the veteran from the Department of 
Labor determined that his impairment rating was nine (9%) 
percent.  

While the veteran asserts that his June 1993 arthroscopic 
synovectomy was unsuccessful, the record includes no 
competent medical opinion which supports that lay judgment.  
The record in this case is devoid of findings by Dr. S. or 
any other private physician that additional surgery is needed 
or the veteran is currently incapable of employment, or that 
he has been unemployable at any time other than 
postoperatively in June, July and August 1993.  The report 
returned by Dr. S. to the Department of Labor with its 
January 1997 letter cites only limitation of ankle motion, 
without findings of ankylosis or impairment due to weakness, 
atrophy, pain or anesthesia.  The Board concludes that an 
additional award of compensation benefits under the 
provisions of  38 C.F.R. §§ 4.40 and 4.45 (2000) is not 
warranted.  

While the veteran has asserted that the schedular ratings are 
inadequate, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected left ankle disability 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  To that 
point, the Board again notes that the veteran is not shown to 
have been terminated from his Post Office or auto parts 
counterman employment due to his service-connected left ankle 
disability; that he has been gainfully employed since 1990 as 
a fishing guide and as operator of a company specializing in 
snow removal; and that he performs regular maintenance on his 
residence.  Such evidence does not establish that the veteran 
experiences marked interference with employment or frequent 
periods of hospitalization as to render inapplicable the 
regular schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of the 
currently assigned 20 percent evaluation for postoperative 
residuals of left ankle sprains, to include an extraschedular 
rating, is not warranted.  


Entitlement to a Temporary Total (100%) Disability Rating 
under the Provisions of  38 C.F.R. Part 4, § 4.30

On June 29, 1993, the veteran underwent an arthroscopic 
synovectomy of his left ankle, with resection of the affected 
tissue, and the surgeon noted that there was no evidence of 
any other pathology.  On follow-up in July 1993, left ankle 
pain was markedly decreased and ankle exercises were 
recommended.  The veteran was given a note by Dr. S. that he 
was not to return to work until after his appointment on 
August 31, 1993, and in September 1993, he was cleared to 
return to work at his discretion.  X-rays of the left ankle 
were again normal.  

A rating decision of July 1993 granted a temporary total 
disability rating based on convalescence, effective June 29, 
1993, and continuing through August 31, 1993.  Following a VA 
orthopedic examination in October 1993, the prior 20 percent 
rating was resumed, effective September 1, 1993.  The veteran 
now seeks additional disability benefits under the provisions 
of  38 C.F.R. Part 4, § 4.30 (2000), to include the 
assignment of such benefits prior to his June 29, 1993, 
surgery.  

Governing law and regulations provide that a total disability 
rating (100 percent) under the provisions of  38 C.F.R. Part 
4, § 4.30 (2000) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a) (1), (2) or (3) of this 
section, effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  The termination of 
these total ratings will not be subject to Sec. 3.105(e) of 
this chapter.  Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 
(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.) 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.) 
(3) Immobilization by cast, without surgery, of one 
major joint or  more. (Effective as to outpatient treatment 
March 10, 1976.) 

A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period. 

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: 
(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section. 
(2) Extensions of 1 or more months up to 6 months beyond 
the initial  6 months period may be made under paragraph (a) 
(2) or (3) of this section upon approval of the Adjudication 
Officer.  

The record in this case shows that the claimant seeks a 
temporary total rating prior to the date of his surgery on 
June 29, 1993.  However, governing law and regulations 
provide that a total disability rating under the provisions 
of  38 C.F.R. Part 4, § 4.30 (2000) will be assigned 
effective the date of hospital admission or outpatient 
treatment (emphasis added), continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release; and that such total 
rating will be followed by an appropriate schedular 
evaluation.  

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  Thus, the Board finds 
that, to the extent that the veteran's claim for additional 
disability benefits under the provisions of  38 C.F.R. Part 
4, § 4.30 prior to his June 29, 1993, surgery, that claim 
lacks legal merit.  

Further, the record in this case shows that the veteran has 
conceded at his personal hearing that he is not entitled to 
an extension to the assigned period of a temporary total 
rating based on convalescence beyond August 31, 1993, because 
he was released to return to work in September 1993.  In 
addition, while the medical evidence shows that the veteran's 
arthroscopic surgery necessitated two months of 
convalescence, there is no medical evidence in the current 
record demonstrating surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or immobilization by cast, without 
surgery, of one major joint or more. 

Thus, the medical and other evidence of record shows that the 
veteran does not meet the criteria for an additional 
temporary total rating based on convalescence under the 
provisions of  38 C.F.R. Part 4, § 4.30 (2000) following his 
surgery on June 29, 1993 for his service-connected 
postoperative residuals of left ankle sprains.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of left ankle sprains, to include on 
an extraschedular basis, is denied.  

Entitlement to an additional temporary total (100%) 
disability rating under the provisions of  38 C.F.R. Part 4, 
§ 4.30 (2000) is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

